UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                     No. 17-6651


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

JEFFREY A. MARTINOVICH,

                   Defendant - Appellant.



                                     No. 17-6652


UNITED STATES OF AMERICA,

                   Plaintiff - Appellee,

             v.

JEFFREY A. MARTINOVICH,

                   Defendant - Appellant.




Appeals from the United States District Court for the Eastern District of Virginia, at
Newport News. Arenda L. Wright Allen, District Judge. (4:12-cr-00101-AWA-RJK-1;
4:15-cr-00050-AWA-LRL-1)


Submitted: October 30, 2017                               Decided: November 7, 2017
Before DUNCAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jeffrey A. Martinovich, Appellant Pro Se. V. Kathleen Dougherty, OFFICE OF THE
UNITED STATES ATTORNEY, Norfolk, Virginia; Kevin Patrick Hudson, Brian James
Samuels, Assistant United States Attorneys, Newport News, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Jeffrey A. Martinovich appeals the district court’s orders correcting his restitution

orders. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. United States v. Martinovich, Nos.

4:12-cr-00101-AWA-RJK-1; 4:15-cr-00050-AWA-LRL-1 (E.D. Va. Feb. 14, 2017;

Apr. 6, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                               AFFIRMED




                                             3